Per Curiam:

Respondent Clara W. Greene was convicted of murder and sentenced to life imprisonment. The State appeals from an order granting respondent’s application for postconviction relief. We reverse.
The trial court vacated the sentence and ordered a new trial holding respondent had been denied the effective assistance of counsel.
On appeal from an order granting post-conviction relief, our review is limited to whether there is any evidence to support the trial court’s findings of fact. Davis v. State, S. C., 265 S. E. (2d) 679 (1980). We have reviewed the record of respondent’s trial and post-conviction relief hearing and conclude there is no evidence of probative value supporting the trial court’s finding of ineffective assist-*215anee of counsel. The order vacating respondent’s sentence is reversed and the sentence reinstated.
Reversed.
Littlejohn and Gregory, JJ., dissent.